Name: Council Implementing Decision 2012/124/CFSP of 27Ã February 2012 implementing Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision_IMPL
 Subject Matter: international affairs;  criminal law;  Africa
 Date Published: 2012-02-28

 28.2.2012 EN Official Journal of the European Union L 54/20 COUNCIL IMPLEMENTING DECISION 2012/124/CFSP of 27 February 2012 implementing Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/101/CFSP (1), and in particular Article 6(1) thereof, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP. (2) The information relating to one person on the list in Annex I to Decision 2011/101/CFSP should be updated, HAS ADOPTED THIS DECISION: Article 1 The Annex I to Decision 2011/101/CFSP shall be amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 February 2012. For the Council The President C. ASHTON (1) OJ L 42, 16.2.2011, p. 6. ANNEX The entry for Cephas George Msipa shall be replaced by the entry set out below: Name (and any aliases) Identifying information Grounds for designation 60. Msipa, Cephas George Former Provincial Governor: Midlands, born 7.7.1931. Passport ZD001500 ID 63-358147A67 Former Provincial Governor associated with the ZANU-PF faction of the Government.